Exhibit 10.3

CARDINAL HEALTH, INC.

DIRECTORS’ RESTRICTED SHARE UNITS AGREEMENT

UNDER THE

2007 NONEMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

This Restricted Share Units Agreement (the “Agreement”) is entered into in
Franklin County, Ohio. On [date of grant] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [Director name]
(“Awardee”), [# of Shares] Restricted Share Units (the “Restricted Share Units”
or “Award”), representing an unfunded unsecured promise of the Company to
deliver common shares, without par value, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Share Units have been granted
pursuant to the Cardinal Health, Inc. 2007 Nonemployee Directors Equity
Incentive Plan, as amended (the “Plan”), and shall be subject to all provisions
of the Plan, which are incorporated herein by reference, and shall be subject to
the following provisions of this Agreement. Capitalized terms used in this
Agreement which are not specifically defined shall have the meanings ascribed to
such terms in the Plan.

1. Vesting. [INITIAL GRANT: The Restricted Share Units shall vest on the first
anniversary of the Grant Date (the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to Awardee’s continued service on the
Company’s Board of Directors (the “Board”).] [ANNUAL GRANT: The Restricted Share
Units shall vest on the first anniversary of the Grant Date, except that if the
[year] Annual Meeting of Shareholders is prior to the first anniversary of the
Grant Date, then the Restricted Share Units shall vest on the date of the [year]
Annual Meeting of Shareholders (in either event, the “Vesting Date”), subject to
the provisions of this Agreement, including those relating to Awardee’s
continued service on the Company’s Board of Directors (the “Board”).]
Notwithstanding the foregoing, in the event of a Change of Control prior to
Awardee’s termination of service on the Board, the Restricted Share Units shall
vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Service on the Board. If Awardee ceases to be a member of the
Board prior to the vesting of the Restricted Share Units for any reason other
than Awardee’s death, all of the then unvested Restricted Share Units shall be
forfeited by Awardee immediately after Awardee ceases to be a member of the
Board. If Awardee ceases to be a member of the Board prior to the vesting of the
Restricted Share Units by reason of Awardee’s death, then such Restricted Share
Units shall vest in full and not be forfeited.

4. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
legitimate business assets of the Company and its subsidiaries (collectively,
the “Cardinal Group”) and discourage conduct that threatens or harms those
assets. The Company does not intend to have the benefits of this Agreement
reward or subsidize conduct detrimental to the Company, and therefore will
require the forfeiture of the benefits offered under this Agreement and the
repayment of gains obtained from this Agreement, according to the rules
specified below. Activities that trigger the forfeiture and repayment rules are
divided into two categories: Misconduct and Competitor Conduct.

(a) Misconduct. During service on the Board and for three years after Awardee’s
termination of service on the Board for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during service on the Board or
within three years after Awardee’s termination of service on the Board for any
reason, then



--------------------------------------------------------------------------------

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Restricted Share Units shall automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee resulting from
the payment of Restricted Share Units pursuant to Paragraph 5 hereof that had
vested at any time within three years prior to the date the Misconduct first
occurred (as determined by the Committee) less (B) $1.00. The gross gain is the
market value of the Shares represented by the Restricted Share Units on the date
of receipt.

As used in this Agreement, “Misconduct” means

(A) disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of the Awardee’s duties as a Director of the Company;

(B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

(C) fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;

(D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s termination of service on the Board;

(E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

(F) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

(G) breaching any provision of any agreement with a member of the Cardinal
Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during service on the Board or within one year after Awardee’s termination of
service on the Board for any reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Restricted Share Units shall automatically terminate, and

 

2



--------------------------------------------------------------------------------

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee resulting from
the payment of Restricted Share Units pursuant to Paragraph 5 hereof that had
vested at any time since the earlier of one year prior to the date the
Competitor Conduct first occurred (as determined by the Committee) or one year
prior to Awardee’s termination of service on the Board, if applicable, less
(B) $1.00. The gross gain is the market value of the Shares represented by the
Restricted Share Units on the date of receipt.

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. A “Competitor” shall mean any person or business that competes with the
products or services provided by a member of the Cardinal Group or about which
Awardee obtained confidential information (as defined by the applicable Cardinal
Group policies or agreements). For purposes of this Agreement, the nature and
extent of Awardee’s activities, if any, disclosed to and reviewed by the Audit
or Nominating and Governance Committees of the Board (each, a “Specified
Committee”) prior to the date of Awardee’s termination of service on the Board
shall not be deemed to be Competitor Conduct unless specified to the contrary by
the Specified Committee in a written notice given to Awardee within 90 days
after the Specified Committee is notified in writing of such activities.

(c) General.

(i) Nothing in this Paragraph 4 shall constitute or be construed as a
“noncompete” covenant or other restraint on employment or trade. The execution
of this Agreement is voluntary. Awardee is free to choose to comply with the
terms of this Agreement and receive the benefits offered or else reject this
Agreement with no adverse consequences to Awardee’s service on the Board.

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor within
one year after Awardee’s termination of service on the Board.

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.

(iv) Awardee may be released from the obligations of this Paragraph 4 if and
only if the Committee determines, in writing and in the Committee’s sole
discretion, that a release is in the best interests of the Company.

5. Payment.

(a) General. Subject to the provisions of Paragraph 4 of this Agreement and
Paragraphs 5(b) and (c) below, and unless Awardee makes an effective election to
defer receipt of the Shares represented by the Restricted Share Units, on the
date of vesting of any Restricted Share Unit, Awardee shall be entitled to
receive from the Company (without any payment on behalf of Awardee) the Shares
represented by such Restricted Share Unit.

(b) Death. Notwithstanding anything herein to the contrary, in the event that
such Restricted Share Units vest prior to the applicable Vesting Date as a
result of Awardee’s death, Awardee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting.

 

3



--------------------------------------------------------------------------------

(c) Change of Control. Notwithstanding anything herein to the contrary, in the
event that such Restricted Share Units vest prior to the applicable Vesting Date
as a result of a Change of Control, Awardee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting; provided,
however, that if Restricted Share Units vest as a result of the occurrence of a
Change of Control under circumstances where such occurrence would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, Awardee shall be entitled to receive the corresponding Shares from
the Company on the date that would have otherwise applied pursuant to Paragraphs
5(a) or (b).

(d) Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the date of payment provided herein may be permitted in the discretion of the
Committee pursuant to procedures established by the Committee in compliance with
the requirements of Section 409A of the Code.

6. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
payment of such unit pursuant to Paragraph 5 hereof, such cash payment to be in
an amount equal to the dividend that would have been paid on the Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to the Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Restricted Share Units award). Elections to defer
receipt of the cash payments in lieu of cash dividends beyond the date of
payment provided herein may be permitted in the discretion of the Committee
pursuant to procedures established by the Company in compliance with the
requirements of Section 409A of the Code.

7. Holding Period Requirement. As a condition to receipt of the Restricted Share
Units, Awardee hereby agrees to hold, until the first anniversary of the Vesting
Date (or, if earlier, the date Awardee ceases to be a member of the Board), the
After-Tax Net Profit in Shares issued pursuant to payment of such units.
“After-Tax Net Profit” means the total dollar value of the Shares that Awardee
receives at payment, minus the amount of all applicable federal, state, local or
foreign income or other taxes that are expected to be incurred in connection
with the vesting of the Award, determined based upon the highest applicable
marginal rate for each such tax.

8. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, by any member of the Cardinal
Group from time to time (including, but not limited to, amounts owed to Awardee
as Director annual retainer fees, meeting fees or other fringe benefits) to the
extent of the amounts owed to the Company by Awardee under this Agreement.

9. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of the Agreement by the laws of the State
of Ohio. In addition, all

 

4



--------------------------------------------------------------------------------

legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio, and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Awardee acknowledges that the covenants contained in Paragraph 4 of
this Agreement are reasonable in nature, are fundamental for the protection of
the Company’s legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living. In the event that it
becomes necessary for the Company to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company in connection with the
proceedings. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by the provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

11. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. In fulfilling its responsibilities
hereunder, the Committee may rely upon documents, written statements of the
parties, or other material as the Committee deems appropriate. The parties agree
that there is no right to be heard or to appear before the Committee and that
any decision of the Committee relating to this Agreement, including without
limitation whether particular conduct constitutes “Misconduct” or “Competitor
Conduct,” shall be final and binding.

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company shall
be in writing and shall be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and shall be effective upon delivery to the Company
at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and shall be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and shall be
effective upon delivery to Awardee.

14. Amendment. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of Awardee without Awardee’s
consent, except for an amendment made to cause the Plan or this Award to comply
with applicable law, stock exchange rules or accounting rules.

 

5



--------------------------------------------------------------------------------

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [insert date] pertaining to the Plan; (b) accepts
this Agreement and the Restricted Share Units granted to him or her under this
Agreement subject to all provisions of the Plan and this Agreement, including
the provisions in the Agreement regarding “Misconduct” and “Competitor Conduct”
and “Special Forfeiture and Repayment Rules” set forth in Paragraph 4 above;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; and (d) agrees that
no transfer of the Shares delivered in respect of the Restricted Share Units
shall be made unless the Shares have been duly registered under all applicable
Federal and state securities laws pursuant to a then-effective registration
which contemplates the proposed transfer or unless the Company has received a
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.

 

 

Awardee’s Signature

 

Date

 

7